Citation Nr: 0310726	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-04 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right shoulder injury with trapezius muscle 
spasm.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of right-sided trigeminal neuralgia.

3.  Entitlement to an initial compensable evaluation for 
residual scar of an excision of left hip lipoma.

4.  Entitlement to an initial compensable evaluation 
residuals of excision of left breast tissue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In July 2002, the Board undertook additional development in 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

During the pendency of the veteran's appeal, the criteria for 
evaluating skin disabilities was significantly changed 
effective from August 30, 2002.  Although the Board requested 
the veteran be provided a dermatology examination, the 
veteran's service-connected residual scars appear to have 
been evaluated during a February 2003 VA general medical 
examination.  The examiner did not review the veteran's 
claims files as requested and failed to provide an adequate 
examination of his scars under either the previous or revised 
rating criteria.  The veteran should be provided a VA 
dermatology examination to evaluate the residual scars under 
the criteria for the previous and new regulations.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, an addendum 
indicates that photographs were forwarded that are not 
currently of record.  These photographs should be associated 
with the claims files, if possible.

The February 2003 VA general medical examiner, in evaluating 
the veteran's residuals a right shoulder injury with 
trapezius muscle spasm, did not comment on whether there was 
any objective evidence of instability, weakened movement, 
excess fatigability or incoordination associated with the 
veteran's disability.  The Board is of the opinion that the 
veteran should be provided a VA orthopedic examination with 
adequate assessment of functional limitation as a result of 
pain or painful motion, to include functional loss during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
February 2003 VA neurology examination report indicates that 
the veteran's right shoulder symptoms might be the result of 
cervical radiculopathy.  The orthopedic examiner should 
undertake whatever tests are necessary to determine the 
nature and extent of the veteran's right shoulder disability.

The February 2003 VA neurology and general medical 
examination reports have been submitted subsequent to the 
RO's last review of the claims and without the veteran's 
waiver of the RO's initial consideration.  On May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
held that the Board may not review evidence on an initial 
basis.  Disabled American Veterans and Veterans, et al. v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The photographs identified by the 
February 2003 VA examiner, or copies of 
the original photographs, should be 
located and associated with the 
veteran's claims files, if possible.  If 
not possible, the RO should so indicate.

3.  Thereafter, the RO should arrange 
for the veteran to be provided 
dermatology and orthopedic examinations 
to show the nature and extent of the 
veteran's residual scars of left hip 
lipoma excision and left breast tissue 
excision and for residuals of right 
shoulder injury with trapezius muscle 
spasm.  The claims files must be made 
available to and reviewed by the 
physicians prior to the examinations.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  In examining 
the veteran's residual surgical scars in 
the left breast, left hip and right 
occipital regions, the dermatologist 
should state whether there is any 
associated underlying soft tissue damage 
and indicate the area of each scar in 
square inches.  The examiner should also 
comment on whether the scars are tender, 
adherent, elevated or depressed on 
palpation, or whether they cause limited 
motion.  In evaluating the veteran's 
scar in the right occipital region, the 
examiner should determine whether the 
scar is disfiguring, with consideration 
of the revised criteria of Diagnostic 
Code 7800.  The orthopedic examiner 
should be requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain 
as a result of the right shoulder injury 
with trapezius muscle spasm.  The extent 
of any weakened movement, excess 
fatigability or incoordination 
associated with the service-connected 
right shoulder disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and if feasible, express this in terms 
of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  Finally, the 
orthopedist should opine whether or not 
the veteran has cervical radiculopathy 
associated with his service-connected 
right shoulder disability.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate the claims on appeal, to 
include consideration of all evidence 
added to the file since the March 2002 
supplemental statement of the case, and 
consideration of VCAA.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After they have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




